 



Exhibit 10.15
Summary of Director Compensation for Fiscal 2006
     Effective March 23, 2005, our non-employee directors, other than the
Chairman of the Audit Committee, receive an annual retainer of $36,000, plus an
additional $1,500 for each meeting attended. The Chairman of the Audit Committee
receives an annual retainer of $36,000, plus an additional $2,500 for each
meeting attended. In March 2005, we granted each of our non-employee directors
options to purchase 25,000 shares of our common stock. These options fully
vested upon grant. In addition, it is the intention of the Compensation
Committee to award each of our non-employee directors on an annual basis 20,000
options, such options to vest on the first anniversary of the date of grant.
Accordingly, the Compensation Committee granted 20,000 options to each of the
non-employee directors in January 2006, which options will vest in January 2007.
We do not pay employee members of our Board of Directors separately for their
service on our Board of Directors.

